Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, Specie 2 (Fig. 3), claims 1-8 in the reply filed on November 18th, 2022 is acknowledged. The traversal is on the ground(s) that “both Group 1 and Group 2 are claims based on features of a structure of a same semiconductor”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 09/29th/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Non-elected invention of Group II and Specie 1, claims 9-13 have been withdrawn from consideration.  Claims 1-13 are pending.
Action on merits of Group I, Species 2, claims 1-8 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 06th, 2022 has been considered by the examiner.
Drawings
The drawings filed on 05/11/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee (US 2016/0064461, hereinafter as Lee ‘461).
Regarding Claim 1, Lee ‘461 teaches flexible display device comprising: 
a substrate (Fig. 3, (110); [0052]) over which a thin film transistor (120; [0057]) is disposed; 
an intermediate layer (140; [0057]) disposed to cover the thin film transistor; 
a first electrode (152; [0060]) located on the intermediate layer and connected to the thin film transistor; 
a bank (360; [0074]) located on the intermediate layer and the first electrode, and defining a first region exposing a part of the intermediate layer (140), a second region exposing a part of the first electrode (152), and a third region excluding the first and second regions; 
a first structure (370; [0074]) located in the first region defined by the bank and tapered toward the substrate; 
an organic light emitting layer (154; [0060]) located on the first electrode exposed in the second region; and a second electrode disposed on the organic light emitting layer.  

Regarding Claim 2, Lee ‘461 teaches the first structure (370) is disposed to contact the intermediate layer (140), and both lateral surfaces of the first structure contact the bank (360).  

Regarding Claim 3, Lee ‘461 teaches the organic light emitting layer (154) is located on the first structure (370) (see Fig. 3).  

Regarding Claim 4, Lee ‘461 teaches a thickness of the first structure (370) is greater than a thickness of the bank (360) (see Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘461 as applied to claim 1 above, and further in view of Kim (US 2013/0248867, hereinafter as Kim ‘867)
Regarding Claim 5, Lee ‘461 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a second structure disposed on the bank in the third region”.  
However, Kim ‘867 teaches a second structure (Fig. 1, (121); [0087]) disposed on the bank (114; [0078]) in the third region.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘461 by having the second structure disposed on the bank in the third region for the purpose of improving the adhesion between the thin film layers in the flexible light emitting diode (OLED) device (see para. [0006]-[0007] and [0142]) as suggested by Kim ‘867.

Regarding Claim 7, Kim ‘867 teaches a thickness of the second structure (421; [0124) is less than 3 µm.
Furthermore, it has been held to be within the general skill of a worker in the art to select a thickness of the second structure (e.g. less than 3 µm) on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select a thickness of the second structure is less than 3 µm in order to improve the adhesive strength between the thin film layers in the flexible light emitting diode (OLED) device.

Regarding Claim 8, Kim ‘867 teaches a thickness of the second structure (421; [0124) is less than 3 µm.
Thus, Lee ‘461 and Kim ‘867 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a separation distance between the first and second structures is 5 µm or less”.
However, it has been held to be within the general skill of a worker in the art to select a separation distance between the first and second structures (e.g. less than 5 µm) on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select a separation distance between the first and second structures is less than 5 µm in order to improve the adhesive strength between the thin film layers in the flexible light emitting diode (OLED) device.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘461 and Kim ‘867 as applied to claim 5 above, and further in view of Moon (US 2019/0081117, hereinafter as Moon ‘117).
Regarding Claim 6, Lee ‘461 and Kim ‘867 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the second structure is inversely tapered toward the substrate”.  
However, Moon ‘117 teaches a second structure (Fig. 2, (160); [0027]) is inversely tapered toward the substrate (100; [0040]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘461 and Kim ‘867 by having the second structure is inversely tapered toward the substrate for the purpose of increasing an adhesion strength between the thin film layers formed inside a display device (see para. [0006]-[0007]) as suggested by Moon ‘117.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Park et al. (US 2014/0183479 A1)
Tanada et al. (US 2012/0223342 A1)			
Matsuda et al. (US 2012/0235558 A1)		
Nakamura (US 2012/0228603 A1)
Jun et al. (US 2009/0039773 A1)		

12.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829